In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-159V
                                     Filed: January 27, 2015

* * * * * * * * * * * * * * * *                           UNPUBLISHED
KELLY JOHNSON,                               *
                                             *            Special Master Dorsey
              Petitioner,                    *
                                             *
v.                                           *
                                             *            Joint Stipulation on Damages;
SECRETARY OF HEALTH                          *            Influenza (Flu) vaccine; Guillain-
AND HUMAN SERVICES,                          *            Barrė Syndrome (GBS).
                                             *
              Respondent.                    *
                                             *
* * * * * * * * * * * * * * * *
Danielle Anne Strait, Maglio Christopher & Toale, PC, Washington, DC, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On February 27, 2014, Kelly Johnson (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered from Guillain-Barrė syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine that she received on January 17, 2013. See Petition at 1. Petitioner
further alleged that she experienced the residual effects of these injuries for more than six
months. Id. at 2.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
       On January 27, 2015, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

        Respondent denies that the flu vaccine either caused or significantly aggravated
petitioner’s alleged injuries or any other injury, and denies that petitioner’s current disabilities
are the result of a vaccine-related injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $32,500.00, in the form of a check payable to petitioner. This amount
       represent compensation for all damages that would be available under 42 U.S.C. § 300aa-
       15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2
                    I N THE UNI TE D STATES COURT OF FE DERAL CLA I M S
                                OFFI C E OF SPEC I AL MASTER S

                                                  )
 KELLY JOH SON.                                  )
                                                 )
                      Petitioner.                )          o. 14-1 59V     ECF
                                                 )
                 V.                              )        Special Master Dorsey
                                                 )
SEC RETARY OF HEALTH                             )
AN D HUMA SE RV ICES,                             )
                                                 )
                    Responde nt.                 )
~~~~~~~~~~~~~~~                                  )
                                            STI PULATION

        The parties hereby sti pulate to the fo llow ing mat1ers:

        I.   Petitioner. Kelly Johnson, fil ed a petition for vaccine compensation under the

  ati onal Vaccine Injury Compensa tion Program. 42 U.S.C. § 300aa- I0 to 34 (the "Vaccine

Program").    The petition seeks compensation fo r inju ries alleged ly related to petitioner' s receipt

of the influenza (.. flu ..) vacc ine. which is contai ned in the Vaccine Injury Table (the "Table"). 42

C.F. R. § I00.J(a).

        2. On January 17. 20 13. petitioner rece ived the flu vacc ine in her right arm.

        3.   The flu vaccine was administe red within the United tates.

       4.    Peti tioner alleges that. as a resu lt of rece iving the flu vaccine. she suffered from

GuiIlai n-Barre syndrome (..GBS.. ). and that he experienced symptoms of this inj ury for more

than six month s.

        5.   Petitioner represents that there has been no prior award or cttlement of a civ il action

for damages as a result of her alleged inj uries.
          6.    Respondent denies that the flu vacc ine either caused or significan tl y aggravated

 petiti oner' s alleged injuries or any other injury. and deni es that petiti oner's current d isabi lities

 are the result o f a vaccine-related inj ury.

         7.     M aintaining their above-stated pos iti ons. the parties nevertheless now agree that the

 issues between them shall be senled and that a decision should be entered award ing the

 compensa tion described in paragraph 8 o f thi Stipu lation.

         8.     As soon as practicabl e alter an entry o f j udgment reflecti ng a deci ion con istent

 w ith the term s o f thi s Stipu lat ion. and after petitioner has filed an election to receive

com pensation pursuant to 42 U.S.C. § 300aa-2 l (a)( I ). the Secretary of H ea lth and Human

Services w ill issue the fo llowing vacc ine compensa ti on payment :

                   A lump sum of $32.500.0 0. in the fo rm o f a check payabl e to petitioner. T hi s
                   amount represents compensa tion for al I damages that wou Id be ava ilable under 42
                   U .. C. § 300aa-1 5(a).

         9.     As soon as practicab le after the entry o f j udgment on entitlement in th is case. and

after pet itioner has filed both a proper and tim ely election to receive compensa tion pursuant
                                                                                                 to

42 U.S.C. § 300aa- 2 I (a)( I ). and an applicatio n. the parties w ill submit to furth er proceed ings

before the special master to award reasonabl e attorn eys' fees and costs incurred in proceed ing

upon thi s petition.

         I 0.    Petitioner and her attorney represent that compensa tion to be provided pu rsuant to

thi s tipulat ion is not for any item s or serv ices for \\h ich the Program is not prim ari ly liable

under 42 U.S.C. § 300aa- I 5(g). to the extent that payment has been made or can reasonab ly
                                                                                             be

expected to be made under any State compensa ti on programs. insu rance pol icies. Federal or

State health benefits programs (other than T itl e X I X of the Soc ial Securi ty Act (42 U .. C.

§ 1396 et seq.)). or by entities that prov ide hea lth services on a pre- pa id bas is.

                                                      2
          11 .    Payment made pursuant to paragraph 8 of this Stipulation. and any amounts

 award ed pursuant to paragraph 9 of th is Stipulation. w ill be made in accordance with 42 U . .C.

 § 300aa- I 5(i), subject to the avai labi Iity o f sufficient statutory funds.

          12.    T he parties and th eir attorneys furthe r agree and stipul ate that. except for any award

 for attorneys· fees and liti gation costs. the money provided pursuant to thi s Stipulation wil l be

 used so lely for the benefit o f petiti oner. as contemplate d by a strict construction of 42 U.S.C.

§ 300aa- I 5(a) and (d). and subject to the conditions of 42 U.S.C. § 300aa-l 5(g) and ( h) .

         13.     In return fo r the pay ments described in paragraphs 8 and 9. pet itioner. in her

indi v idual capacity and on behal fof her heirs. executors. admi nist rators. successors or assigns.

does forever irrevocab ly and unconditionall y release. acq ui t and d ischarge the Un ited States and

the Secretary o f Heal th and Hum an Services from any and al I acti ons. causes of action (includin g

agreements. judgments. claims. damages. loss o f services. expenses and all demands of w hatever

kind or nature) that have been brought. could have been brought. or could be timel y brought in

the Court o f Federal C laims, under the       ational Vaccine Injury Compensati on Program. 42

U .S.C. § 300aa- I 0 et seq .. on account o f. or in any way grow ing out of. any and al l known or

unknown. suspected or unsuspected personal injuries to or death o f petitioner resulting from. or

alleged to have resulted from. the flu vaccine admin istered on January 17. 20 13. as alleged by

petitioner in a petition for vaccine compensation filed on or about February 27. 20 14. in the

United States Court o f Federal Claims as petition        o. 14-159.

         14.     I f petitioner should die prior to entry o f jud gment. thi s agreement shall be voidable

upon proper noti ce to the Court on be ha If o f either or both o f th e parti es.

         15.     I f the special master fai Is to issue a decision in complete con form ity with the term s

o f thi s Stipu latio n or if the Court o f Federal C lai ms fai ls to enter judgment in conformity w ith a

                                                      3
dec ision that is in complete con formity w ith the term s of thi s Stipu lation. then the parties·

settlement and thi s Stipulation shall be voidable at the sole d iscretion o f either party.

         16.   T hi s Stipulation expresses a full and complete negotiated sett lement of li abi li ty and

damages claimed under the        ational Childhood Vaccine Injury Act of 1986, as amended. except

as otherwise noted in paragraph 9 above.        T here is absolutely no agreemen t on the part o f the

parties hereto to make any payment or to do any act or thing other than is herei n expressly stated

and clearly agreed to.     The part ies further agree and understand that the award described in th is

stipu lat ion may refl ect a compromise of the parties· respecti ve positions as to liability and/or

amount of damages. and fu rther. th at a change in the nature of the injury or cond it ion or in the

item s of compen ation sought. is not grounds to modi fy or rev ise th is agreement.

        17. T hi s Stipulation shall not be construed as an admi ssion by the United States or the

Secretary of Healt h and Hu man Services that the flu vaccine received by petitioner either caused or

signi fica ntly aggravated petitioner' s all eged injuri es or any other injury.

        18.    All rights and obligations of petitioner hereunder shall apply eq ually to petitioner" s

heirs, executors. administrators. successors. and/or assigns.

                                       EN D OF STIPULATION




                                                     4
      Rospect:fully submitted,

      PIITITIONER:




      ~
      ~'L~            ON
      ATTO:QNEY OF RECORD FOR                         AUTHORJZED REFR,ESENTATIVE
      PETITIONER:
                                                     v~~J-~ ·
      ~Cy~
      Maglio, Christopher & Toale, PA
                                                     ~~ Z-t..
                                                     VIN~TANOSKI
                                                     Depufy Diroetor
      1775 PennsylvatU.a Avenil~.NW, Suite 225       Torts Branch
      WashingtQn, DC20006                            Civil Division
      888"952-5242                                   U.S. Department of Justioe
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, DC 20044-0146
     AUTHORIZED REPRES ENTAnv E                      ATTORNEYOFRECO.lIDFOR
     OF THE SECRET AR   BEALTR                       RESPONDENT:
     AND HUMAN SER




,·

     Di.tector~
              Division of Inju1·y                    Senior Trial Attorney
       Compensation Programs (DICP)                  Torts Branch
     Healthcare Systems Bureau                       Civil Division
     U.S. -Department ofHeaJ.th and                  U.S. Department of Justice
       Human Services                                P.O. Box 146
     5600 Fishers l..$le                             Benjamin Franklin Station
     Parldawn Building, M.ail Stop l lC-26           Washington, DC 20044-0146
     R~ville, MD 20857                               (202) 616--4357




                                                 5